United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit                   June 5, 2003

                ______________________________________     Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-10775
                ______________________________________

   NORTH RIVER INSURANCE COMPANY; UNITED STATES FIRE INSURANCE
                             COMPANY

                                            Plaintiffs - Appellees,

                                VERSUS

          TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY

                                             Defendant - Appellant.

     ______________________________________________________
          Appeal from the United States District Court
            For the Northern District of Texas, Dallas
                           99-CV-682-L

Before: DAVIS, CYNTHIA HOLCOMB HALL*, and EMILIO M. GARZA,
Circuit Judges.

PER CURIAM**:

     The district court correctly refused to dismiss the action

on the ground that appellees were not real parties in interest.




     *U.S. Circuit Judge, Ninth Circuit, sitting by designation.
     **
       Pursuant to 5th Cir. R 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
Under Fed. R. Civ. Pro. 17(a), International Insurance Company’s

ratification of the action permitted the action to be prosecuted

by appellees.

     Appellant has not met its heavy burden on the issue of

whether appellees have waived arbitration.   Lawrence v.

Comprehensive Bus. Servs. Co., 833 F.2d 1159, 1164 (5th Cir.

1987).   Appellees were forced to use the discovery process in

part because appellant denied it was subject to an arbitration

agreement.   Any prejudice to appellant as a result of appellees’

failure to timely file a motion to compel arbitration was

remedied by the district court’s sanctioning of appellees for

such failure.

     Timeliness issues should be raised to the arbitrator and we

therefore express no opinion on the merits of appellant’s

arguments regarding the statute of limitations.

     It is not disputed that appellant was clearly a party to the

1985 and 1987 Line Slips.   While appellant was not listed on the

signature page of the treaties, the Line Slip’s agent signed the

treaties and corresponding cover notes on behalf of the entire


                                -2-
Line Slip.   Moreover, appellant received premiums from and paid

out its share of losses to appellees in proportion to its

percentage share of the Line Slip.    Appellant also comes forward

with no evidence of any agreement between itself and the

companies that it alleges were fronting for it.    It is also not

disputed that the Line Slip’s agent had no power to bind either

the alleged fronting companies or appellant to shares greater

than or less than their participation in the Line Slip.    We

therefore affirm the district court’s finding that appellant was

a party to the treaties at issue in this case.    Those treaties

had a clear, unambiguous arbitration clause.

     AFFIRMED.




                                -3-